We think the judgment appealed from should be affirmed, upon the ground that neither the Onondaga Nation, nor the individual Indians named as plaintiffs, had legal capacity to bring and maintain the action. (Strong v. Waterman, 11 Paige, 607;Seneca Nation v. Christie, 126 N.Y. 122; Johnson v. LongIsland R.R. Co., 162 ib. 462.)
As to the University of the State of New York, one of the plaintiffs, the finding of fact by the trial judge "that the University of the State of New York never purchased any or either of the wampum belts mentioned and described in the complaint, and that said University of the State of New York never was selected or `raised up' to the position or office of `wampum-keeper,' and no official proceedings were ever begun on the part of any of the tribes of Indians which formerly composed said Iroquois Confederacy for the purpose of conferring any such position or office upon said University of the State of New York, assuming that there is or was, at the time of said alleged proceedings, any such official position," is supported by evidence, and the judgment having been affirmed at the Appellate Division, it is, therefore, conclusive upon us.
The judgment should be affirmed, with costs.
GRAY, O'BRIEN, HAIGHT, CULLEN and WERNER, JJ., concur; PARKER, Ch. J., absent; LANDON, J., not voting.
Judgment affirmed. *Page 585